
	
		One Hundred Tenth Congress of the United States
		  of America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. CON. RES. 67
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 28, 2008
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		Establishing the Joint Congressional
		  Committee on Inaugural Ceremonies.
	
	
		1.Establishment of joint
			 committeeThere is established
			 a Joint Congressional Committee on Inaugural Ceremonies (in this resolution
			 referred to as the joint committee), consisting of 3 Senators
			 and 3 Members of the House of Representatives appointed by the President of the
			 Senate and the Speaker of the House of Representatives, respectively. The joint
			 committee is authorized to make the necessary arrangements for the inauguration
			 of the President-elect and the Vice President-elect of the United
			 States.
		2.Support of the joint
			 committeeThe joint
			 committee—
			(1)is authorized to utilize appropriate
			 equipment and the services of appropriate personnel of departments and agencies
			 of the Federal Government, under arrangements between the joint committee and
			 the heads of the departments and agencies, in connection with the inaugural
			 proceedings and ceremonies; and
			(2)may accept gifts and donations of goods and
			 services to carry out its responsibilities.
			
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
